DETAILED ACTION
In application filed on 11/29/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathy A. Wojtalewicz on 12/10/2021.
The application has been amended as follows:

 Claim 1 (currently amended): A device, comprising:
configured to heat a fluid volume, interfaced with the heating element, in response to a voltage being applied to the heating element, the heat transforming the fluid volume from a liquid state into a vaporized state to generate fluid motion within the fluid volume; and
	a molecular binding site, disposed proximate to the heating element, in which a portion of the fluid volume expands when the fluid volume transforms from the liquid state into the vaporized state, the vaporized state of the fluid volume generating the fluid motion within a target fluid that is disposed within the molecular binding site;
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, the device further comprising a second molecular binding site on an opposite side of heating element from the first molecular binding site, wherein the fluid motion generated within the fluid volume generates fluid motion within a second target fluid within the second molecular binding site. 

	Claim 5 (currently amended): The device of claim 1, wherein the heating element is a first heating element and the fluid volume is a first fluid volume, the device further comprising a second heating element on the opposite side of the molecular binding site from the first heating element, the second heating element heating a second fluid volume interfaced with the second heating element in response to the voltage being applied to the second heating element, the heat transforming the second fluid volume from a liquid state into a vaporized state and generating fluid motion within the second fluid volume, a portion of the vaporized state of the first and second fluid volumes generating fluid motion within the target fluid that is disposed within the 

Claim 6 (canceled)

Claim 9 (currently amended): A method, comprising:
	applying a voltage to a heating element to heat a fluid volume interfaced with the heating element, the heat transforming the fluid volume from a liquid state into a vaporized state, generating fluid motion within the fluid volume, expanding the fluid volume into a molecular binding site proximate to the heating element, and generating fluid motion within a target fluid that is disposed within the molecular binding site; and 
	terminating application of the voltage to the heating element, the terminating resulting in the fluid volume returning to the liquid state, reversal of a direction of the fluid motion toward the heating element, removal of the fluid motion from the fluid volume and the target fluid, and contraction of the fluid volume back on the heating element;
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, the method further comprising disposing the second molecular binding site on an opposite side of heating element from the first molecular binding site, wherein the fluid motion generated within the fluid volume generates fluid motion within a second target fluid disposed within the second molecular binding site. 

currently amended): The method of claim 9, wherein the heating element is a first heating element and the fluid volume is a first fluid volume, the method further comprising applying the voltage to a second heating element on the opposite side of the molecular binding site from the first heating element to heat the second fluid volume interfaced with the second heating element, the heat transforming a second fluid volume from a liquid state into a vaporized state and generating fluid motion within the second fluid volume, wherein a portion of the first and second fluid volumes generate fluid motion within the target fluid that is disposed within the molecular binding site, wherein the voltage is applied to the first and second heating elements at different times.

Claim 11 (canceled) 

Claim 13 (currently amended) A device, comprising:
	a heating element configured to heat a volume of aqueous solution, interfaced with the heating element, in response to a voltage being applied to the heating element, the heat transforming the volume of aqueous solution from a liquid state into a vaporized state to generate fluid motion within a target fluid that is comprised of an analyte and a reagent; and
	a molecular binding site, disposed proximate to the heating element, in which a portion of the volume of aqueous solution expands when the fluid volume transforms from the liquid state into the vaporized state, the vaporized state of the volume of 
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, the device further comprising a second molecular binding site on an opposite side of heating element from the first molecular binding site, wherein the vaporized state of the volume of aqueous solution generates fluid motion within a second target fluid within the second molecular binding site. 


Reasons for Allowance
Claims 1-5, 7-10 and 12-15 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-5, 7-10 and 12-15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Gerhardt (US20060128006A1) teaches a device, comprising:
a heating element (Para 0018, 0058, ref. 20) configured to heat a fluid volume (Para 0057, referred to as fluid; Para 0048, water or cell medium), This limitation “to heat a fluid volume” is interpreted as a method of intended use given patentable weight to the extent of effecting the heating element to be heated to a temperature to initiate Please see MPEP 2114(II) for further details;  interfaced with the heating element (Para 0018, 0048, heater 20 is sealed inside the chamber 16, which is filled with a fluid such as water or cellular medium), in response to a voltage being applied to the heating element, the heat transforming the fluid volume from a liquid state into a vaporized state to generate fluid motion within the fluid volume. This limitation “in response to a voltage being applied…” is interpreted as a method of intended use given patentable weight to the extent of effecting adjustment of voltage of the heating element to be heated to a temperature to initiate vapor bubble nucleation at the surface of the heating element 20, so that when the microbubble 22 is of sufficient size, the volume expansion in the chamber will displace a jet of fluid out of the narrow channel 14, ejecting the cell 18 out of the well 12 (Para 0058). Please see MPEP 2114(II) for further details, and
a molecular binding site  disposed proximate (Para 0018, referred to as capture site; capture site connected to a chamber; Para 0012, particulate location) to the heating element (Para 0018, 0058, ref. 20) ; in which a portion of the fluid volume expands when the fluid volume transforms from the liquid state into the vaporized state, the vaporized state of the fluid volume generating the fluid motion within a target fluid (Para 0012, cell, particle or particulate)  that is disposed within the molecular binding site”. This limitation “in which a portion of the fluid volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the location to selectively capture, hold, and released using vapor bubbles as a means of particulate election  using electric field traps (Para 0012, 0018). Please see MPEP 2114(II) for further details.

However, Gerhardt (US20060128006A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, and the device further comprises a second molecular binding site on an opposite side of heating element from the first molecular binding site, wherein the fluid motion generated within the fluid volume generates fluid motion within a second target fluid within the second molecular binding site. 
Therefore Claims 2-5 and 7-8 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.  

Also, regarding Claim 9, the closest prior Gerhardt (US20060128006A1) does not teach or fairly suggests the combination and steps of the limitation of a method comprising:
	applying a voltage to a heating element to heat a fluid volume interfaced with the heating element, the heat transforming the fluid volume from a liquid state into a vaporized state, generating fluid motion within the fluid volume, expanding the fluid volume into a molecular binding site proximate to the heating element, and generating fluid motion within a target fluid that is disposed within the molecular binding site; and 
	terminating application of the voltage to the heating element, the terminating resulting in the fluid volume returning to the liquid state, reversal of a direction of the fluid motion toward the heating element, removal of the fluid motion from the fluid 
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, the method further comprising disposing the second molecular binding site on an opposite side of heating element from the first molecular binding site, wherein the fluid motion generated within the fluid volume generates fluid motion within a second target fluid disposed within the second molecular binding site. 

Therefore Claims 10 and 12 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 9.  

Lastly, the closest prior art, Gerhardt (US20060128006A1) teaches a device, comprising:
a heating element (Para 0018, 0058, ref. 20) configured to heat aqueous solution (Para 0057, referred to as fluid; Para 0048, water or cell medium), This limitation “to heat a fluid volume” is interpreted as a method of intended use given patentable weight to the extent of effecting the heating element to be heated to a temperature to initiate vapor bubble nucleation of the cell fluid  (Para 0057, 0058. Please see MPEP 2114(II) for further details;  interfaced with the heating element (Para 0018, 0048, heater 20 is sealed inside the chamber 16, which is filled with a fluid such as water or cellular medium), in response to a voltage being applied to the heating element, the heat transforming the fluid volume from a liquid state into a vaporized state to generate fluid Please see MPEP 2114(II) for further details, and
a molecular binding site  disposed proximate (Para 0018, referred to as capture site; capture site connected to a chamber; Para 0012, particulate location) to the heating element (Para 0018, 0058, ref. 20); in which a portion of the fluid volume expands when the fluid volume transforms from the liquid state into the vaporized state, the vaporized state of the fluid volume generating the fluid motion within a target fluid (Para 0012, cell, particle or particulate)  that is disposed within the molecular binding site”. This limitation “in which a portion of the fluid volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the location to selectively capture, hold, and released using vapor bubbles as a means of particulate election  using electric field traps (Para 0012, 0018).Please see MPEP 2114(II) for further details.

However, Gerhardt (US20060128006A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the molecular binding site is a first molecular binding site and the target fluid is a first target fluid, and the device further comprises a second molecular binding 
Therefore Claims 14-15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 13.  

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/          Primary Examiner, Art Unit 1797